    Case: 1:18-cv-06260 Document #: 30 Filed: 01/30/19 Page 1 of 4 PageID #:176



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 TERESA JO JACOBSEN,

         Plaintiff,

                 v.                                    Case No. 1:18-cv-06260

 ASSOCIATED BANK, N.A.,                                Hon. Matthew F. Kennelly
 EXPERIAN INFORMATION
 SOLUTIONS, INC., AND TRANS
 UNION LLC,

         Defendants.


       EXPERIAN INFORMATION SOLUTIONS, INC.’S MOTION FOR
LEAVE TO FILE MEMORANDUM OF LAW AND TO RESET BRIEFING SCHEDULE

       Defendant Experian Information Solutions, Inc., by its attorneys and pursuant to Federal

Rules of Civil Procedure 12(b)(6), respectfully moves this Court for leave to submit its proposed

memorandum of law (attached here as Exhibit A) in support of Defendants Associated Bank, N.A.,

Motion to Dismiss. (Dkt. 25).

       Pursuant to the Court’s docket entry on January 16, 2019 (Docket No. 27), Experian joins

in Associated Bank’s Motion to Dismiss and does not intend to restate the arguments set forth in

the accompanying memorandum of law. Instead, Experian submits this motion to in order to

supplement the Associated Bank memorandum by addressing two points. First, Plaintiff’s FCRA

claims against Experian are not actionable because they are based on a dispute between Associated

Bank and Plaintiff regarding the proper legal categorization of a debt. Second, no proper ground

has been pled to trigger liability under § 1681c(f) with regard to Experian. In support of this motion,

Experian states as follows:

       1.       On January 9, 2019, Associated Bank filed its motion to dismiss for failure to state

a claim. In its motion, Associated Bank argues that this Court must dismiss Plaintiff’s complaint
    Case: 1:18-cv-06260 Document #: 30 Filed: 01/30/19 Page 2 of 4 PageID #:177



because the information disputed by Plaintiff is accurate, and thus Plaintiff’s claims under the Fair

Credit Reporting Act (“FCRA”) necessarily fail. (See Dkt. 25).

       2.      The day before Associated Bank filed its motion, the Seventh Circuit issued an

order in Humphrey v. Trans Union LLC. 2019 WL 125667 (7th Cir. January 8, 2019, 2019). In

Humphrey, the Seventh Circuit reiterated that FCRA claims against credit reporting agencies

cannot be predicated on allegations that “require [ ] a legal determination.” Id. at *4.

       3.      The Humphrey order and other decisions like it provide highly relevant insight into

the permissible scope of liability under the FCRA with regard to credit reporting agencies such as

Experian. See Humphrey, 2019 WL 125667 at *3 (“The information [reported by the credit

reporting agencies] was accurate because the information did not state any factual deficiency that

could have been resolved by a reasonable reinvestigation.”) (quotations omitted).

       4.      On January 16, 2019, the parties appeared before the Court for presentment of

Associated Bank’s motion. (See Dkt. 26). During presentment, counsel for Experian conveyed to

the Court that Experian was considering a Rule 12(c) motion in this matter addressing arguments

that overlapped to some extent with those presented in Associated Bank’s motion. Experian moved

the Court for leave to file a brief in support of Associated Bank’s motion in order to streamline the

resolution of all potentially dispositive issues, and subsequently joined in Associated Bank’s

motion for that purpose.

       5.      Although Experian joined Associated Bank’s motion and adopts the arguments as

presented in Associated Bank’s memorandum of law regarding the accuracy of the information

now disputed by Plaintiff, Experian seeks to fully brief the implications of Humphrey and related

cases as they apply to Experian, and to Associated Bank’s arguments. See In re AIG Workers Comp.

Ins. Policyholder Litig., No. 14-cv-02528, ECF No. 19 (N.D. Ill. Apr. 27, 2015) (defendant joined

other defendants’ motion to dismiss, and filed a separate supplemental motion and accompanying

memorandum adopting those arguments while also adding a new argument). Experian also seeks
     Case: 1:18-cv-06260 Document #: 30 Filed: 01/30/19 Page 3 of 4 PageID #:178



to brief the complaint’s pleading deficiencies with regard to Plaintiff’s 1681c(f) claim, which also

warrants dismissal.

        6.      On January 28, 2019, the parties conferred regarding Experian’s motion in light of

the briefing schedule set on Associated Bank’s motion. Based on the date of filing of this motion,

Plaintiff requested an additional 21 days to respond. Experian has no objection, and represents that

Associated Bank also does not object.

        7.      Allowing Experian to brief these issues will allow the Court to evaluate them in

tandem with the other dispositive issues as presented in Associated Bank’s memorandum of law

and dispose of them at a relatively early point in litigation while also obviating the need for

Experian to raise them on an independent motion.

        WHEREFORE, Experian respectfully requests that this Court grant it leave to file the

attached memorandum of law in support of Associated Bank’s pending motion to dismiss for

failure to state a claim.



 Dated January 30, 2019.

                                                  By: /s/ John J. Michels III

                                                       JONES DAY

                                                       Christopher A. Hall
                                                       chall@jonesday.com
                                                       John J. Michels
                                                       jmichels@jonesday.com
                                                       77 West Wacker, Suite 3500
                                                       Chicago, IL 60601.1692
                                                       Telephone: +1.312.269.1544
                                                       Facsimile: +1.312.782.8585

                                                       Counsel for Defendant Experian
                                                       Information Solutions.
    Case: 1:18-cv-06260 Document #: 30 Filed: 01/30/19 Page 4 of 4 PageID #:179




                               CERTIFICATE OF SERVICE

     I hereby certify that on January 30, 2019, a copy of the foregoing was filed using the
CM/ECF system, which will effectuate service on all counsel of record.

                                                /s/ John J. Michels
